Citation Nr: 0722488	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 8, 1971 to December 30, 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The veteran perfected his appeal in May 2005.  Within his 
substantive appeal form, the veteran stated that although he 
had a left ankle condition upon entering the military, he did 
not have a hairline facture of the left ankle prior to entry.  
It appears the veteran is raising a claim of entitlement to 
service connection of a left ankle condition and the matter 
is REFERRED to the RO for proper adjudication.


FINDING OF FACT

The veteran served on active duty for 23 days and does not 
currently have any service-connected disabilities.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for non-service connected pension benefits.  38 U.S.C.A. 
§ 1521 (West 2002 and Supp. 2007); 38 C.F.R. § 3.3(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the eligibility of non-service 
connected pension benefits.  As will be discussed below, the 
veteran's claim is barred as a matter of law.  Therefore, 
because no reasonable possibility exists that any notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Non-Service Connected Pension Benefits

The facts here are not in dispute.  Prior to entering the 
military the veteran had a left ankle injury requiring 
surgery.  This injury and surgery was disclosed prior to 
induction into the Navy.  The veteran served 23 days, from 
December 8, 1971 to December 30, 1971, to include a short 
period of basic training.  A medical board, in a December 20, 
1971 determination, recommended the veteran be discharged, 
finding that although the left ankle condition had not been 
aggravated by basic training the condition would preclude 
future competent physical performance.

The veteran, thereafter, filed many claims of entitlement to 
service connection, all of which have been denied.  He now 
alleges he is entitled to non-service connected pension 
benefits.

Veteran's are entitled to non-service connected pension 
benefits under 38 C.F.R. § 3.3(a)(3) if a veteran:

(i)  Served in the active military, naval or air service 
for 90 days or more during a period of war; or

(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released 
from such service for a disability adjudged service-
connected without presumptive provisions of law, or at 
time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; or 

(iii) Served in the active military, naval or air 
service for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or

(iv) Served in the active military, naval or air service 
for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period 
of war; and

(v) Meets the net worth requirements under § 3.274 and 
does not have an annual income in excess of the 
applicable maximum annual pension rate specified in § 
3.23; and

(vi) Is age 65 or older; ....

38 C.F.R. § 3.3(a)(3).   In short, to be entitled to non-
service connected pension the veteran must, first and 
foremost, have served in the active military for a period of 
90 days or more during a period of war unless the veteran was 
discharged or should have been discharged prior to 90 days of 
service due to a service-connected disability.  Id.  

It is undisputed that the veteran served only 23 days of 
active duty during the Vietnam War Era and is not currently 
service-connected for any disability that caused or would 
have justified a discharge from service.  The Board notes the 
veteran disputes that he should be service-connected for, 
among other things, his left ankle condition which ultimately 
led to his medical discharge in December 1971.  However, what 
is of consequence here is whether he is currently service-
connected for a disability that justified or would have 
justified his discharge from service less than 90 days after 
enlistment.  The undisputed facts indicate he is not.  The 
Board further notes that whether the veteran should be 
service connected for any condition is not properly on appeal 
here. 

The veteran's claim for non-service connected pension 
benefits must be denied as a matter of law.  The veteran did 
not serve 90 days or more in active military nor was he 
discharged due to a service-connected disability.  Indeed, 
the veteran is not currently service connected for any 
condition.  In a case where the law is dispositive of a claim 
on appeal, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  There is a lack of entitlement 
under the law to non-service connected pension benefits where 
a veteran does not meet the basic eligibility requirements, 
and the Board does not have the authority to grant the 
veteran's claim.  


ORDER

Basic eligibility for non-service connected pension benefits 
is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


